Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on12/10/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020, 03/05/2020, 02/05/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
[0011], [0013] states, “a movement mechanism configured to move the delivery vehicle”, however no part of the specification recites the specifics of “a movement mechanism” thus anything capable of moving the delivery vehicle is considered an equivalent of the claimed movement mechanism.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Hu et al (US 20180057402 A1) referred to as Hu herein after or, in the alternative, under 35 U.S.C. 103 as obvious over Imai (US 2013/0061636) referred to as Imai herein after.
Regarding claims 1-2, Hu discloses an apparatus for on-line method of chemically strengthening glass (at least [0012]) to extend the lifetime of the molten salt by inserting and additive to bond with the impurity ion concentration exuded from the glass during the ion-exchange [0029], [0066] comprising: 
a molten salt nitrate bath thus within some type of tank capable of containing a molten nitrate salt [0032].  
a carrier comprising a cubic storage case, or delivery vehicle, of a steel mesh, thus a plurality of openings [0035].
In the anticipation rejection the interpretation of the claim is related to an apparatus and thus solely the structure claimed the tank is not considered limited by the type of salt as long as it is capable of holding a molten nitrate salt.
Similarly, the limitation of claim 1, “at least partially submerged in the molten nitrate salt” depends on the molten salt level which is not a structural limitation and the apparatus of Hu discloses in at least [0035].
The limitation, “the delivery vehicle comprises: trisodium phosphate particles with a minimum particle size, a plurality of openings with a maximum opening size less than or equal to the minimum particle size of the trisodium phosphate.” Is related to the additive or stabilizer used by Hu [0029], [0075].  The mesh of Hu is considered capable of holding particles of trisodium phosphate.
It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 
In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.
Note: In re Pearson 181 USPQ 641; In re Yanush 177 USPQ 705, 706  In re Otto et al 136 USPQ 458.

In the practice of compact prosecution claim 1 and any claims depending therefrom are alternatively rejected as follows:
Regarding claims 1-3, Hu discloses an apparatus for on-line method of chemically strengthening glass (at least [0012]) to extend the lifetime of the molten salt by inserting and additive to bond with the impurity ion concentration exuded from the glass during the ion-exchange [0029], [0066] comprising: 
a molten salt nitrate bath thus within some type of tank capable of containing a molten nitrate salt [0032].  
a carrier comprising a cubic storage case, or delivery vehicle, of a steel mesh, thus a plurality of openings [0035].
Regarding claims 4-5 Hu is capable of holding a molten nitrate salt comprises LiNO3 and inherently would as the lithium glass disclosed by Hu would have Lithium that bonds with the nitrate during ion-exchange. The delivery vehicle is taught to be fully submerged in the molten nitrate salt as cited above however regarding solely the structure this would depend on the level of the molten salt which is not considered part of the structure of the apparatus of claim 1.
Regarding claim 6, Hu discloses the carrier  fixed at the bottom of the basket (at least [0058]) and the basket placed into the furnace and lifted out of the furnace (at least [0034], [0042]-[0050], 

In the claim interpretation that the trisodium phosphate is actual structure that limits the apparatus of claims 1-6 and that the structure of claim 1 requires trisodium phosphate.
Hu fails to disclose the limitation of claim 1 requiring, “the delivery vehicle comprises: trisodium phosphate particles with a minimum particle size, a plurality of openings with a maximum opening size less than or equal to the minimum particle size of the trisodium phosphate.”
In an analogous art of regenerating a salt bath containing nitrogen Imai discloses a Lithium containing glass [0015], 0023], [0040]  being submitted to ion-exchange wherein an additive is provided to the molten salt [0047] to regenerate the salt bath as disclosed by Hu.  Imai discloses the additive being trisodium phosphate [0016], [0041], [0044], see also [0059]-[0060].
It would be obvious to one of ordinary skill in the art to modify the invention of Hu with the additive being trisodium phosphate with the same motivation of the additive bonding with the ions exuded from the glass to regenerate the salt bath, particularly a nitrate salt bath.
In the alternative obvious rejection with respect to claims 1, The combined teachings of Hu and Imai disclose all the aspects of the present invention except for a minimum particle size, a plurality of openings with a maximum opening size less than or equal to the minimum particle size of the trisodium phosphate.  However, in Gardner v. TEC 830, 225 USPQ 232 (1984), the federal circuit held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art 
 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a mesh as taught by Hu having openings with the dimensions having a maximum opening size less than or equal to the minimum particle size of the trisodium phosphate.  In addition it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative dimensions of the particle size, particularly where the specification list a large range of particle sizes.
Regarding claims 4-5 Hu is capable of holding a molten nitrate salt comprises LiNO3 and inherently would as the lithium glass disclosed by Hu would have Lithium that bonds with the nitrate during ion-exchange. The delivery vehicle is taught to be fully submerged in the molten nitrate salt as cited above however regarding solely the structure this would depend on the level of the molten salt which is not considered part of the structure.
Regarding claim 6, Hu discloses the carrier  fixed at the bottom of the basket (at least [0058]) and the basket placed into the furnace and lifted out of the furnace (at least [0034], [0042]-[0050], [0059]-[0061), thus there is a movement mechanism configured to move the carrier in the basket in and out of contact with the salt and considered an equivalent means to move the carrier.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any known Deep Fryer eliminating all material acted upon as structural means.
US 3441398 concept
US 3726772 skimmer used to remove bonded impurity
US 20130017380 [020]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741